Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated:February 16, 2012 Neuberger Berman Group LLC By:/s/ Brad Cetron Name:Brad Cetron Title:Deputy General Counsel NB Alternatives Advisers LLC By:/s/ Christian Neira Name:Christian Neira Title:Senior Vice President NB Co-Investment Partners LP By:/s/ Christian Neira Name:Christian Neira Title:Senior Vice President NB Co-Investment Associates LP By:/s/ Christian Neira Name:Christian Neira Title:Senior Vice President
